DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Johnson et al (US 2004/0101454) and in further view of Spamer discloses a metathesis catalyst comprising WO3 loaded on a support comprising silica gel (see Page 154, 2.1 Catalyst Preparation).  
	Johnson discloses a catalyst comprising a support particle supporting nanoparticles of a catalytically active compound on the surface (see [0035]).  Johnson further discloses a catalyst comprising support particles where the vapor of a catalytically active material is condensed on aerosolized support particles as nanoparticles on the surface of the support particles (see [0035]).  Johnson further discloses the catalyst where the catalysis is deposited as nanoparticles with major dimension of 10 nm or less (see [0014]).  Johnson further discloses a catalytically active compound having average particle diameter of 3 nm (i.e. where average particle radius is 1.5 nm) (see [0043]).
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
	As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.  A lesser burden of proof is required to make out a case of prima facie obviousness for product-by-process claims because of their particular nature than when a product is claimed in the conventional fashion. In re Brown, 59 CCPA 1063, 173 USPQ 685 (1972); In re Fessmann, 180 USPQ 324 (CCPA 1974).
Here, the prior art Johnson discloses a catalyst comprising a catalyst support and catalytically active compound in the form of particles with average radius of 1.5 nm deposited on the surface.  The instant claim implies producing a catalyst with identical structure.  It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare a catalyst as disclosed by Johnson and expect that since his particles are produced by vapor deposition of aerosolized particles, any slight differences would not impart structural differences to the end product catalyst since both catalyst particles are vapor deposited.  In the event any slight differences can be shown between the two catalysts, the burden is on Applicant to 
Johnson does not specifically disclose the average crystalline size of less than 2.5 nm.
Spamer discloses a metathesis catalyst comprising WO3 loaded on a support comprising silica gel (see Page 154, 2.1 Catalyst Preparation).  Spamer further discloses the catalyst comprising very small crystallites or amorphous WO3 at a loading below 8% (see Page 157, ¶2 and Page 164, ¶2) where crystallite size is less than 126.0 Angstrom (i.e. less than 12.6 nm) (see Page 157, Table 1).  Spamer also suggests that the loading between 3 and 6 % are well dispersed (see Page 1645, ¶3). Spamer also suggests that activity of the catalyst increases up to 6% and where higher selectivity is obtained at lower loadings (see Page 164, ¶4-5).  Johnson further discloses that his method produces catalyst of nanoparticle size and high dispersion which maximizes the active sites and limits sintering of the catalytic material (see [0005]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a catalyst as disclosed by Johnson where the catalyst is amorphous or in any workable or optimum very small crystallite size less than 12 nm including less than 2.5 nm as disclosed by Spamer since the smaller crystallite size yields higher selectivity and dispersion of the catalyst.
Regarding Claim 2, Johnson discloses the catalysts formed as nanoparticles.
Regarding Claim 3, Johnson discloses a catalyst where the condensed nanoparticles are dispersed on the “surface” of the individual support particles (see [0035]).

Regarding Claim 5, Spamer discloses a catalyst where a loading of 6% maximizes the activity (see Page 164, ¶5).

Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spamer in view of Johnson.
Spamer discloses a metathesis catalyst comprising WO3 loaded on a support comprising silica gel (see Page 154, 2.1 Catalyst Preparation).  Spamer further discloses the catalyst comprising very small crystallites or amorphous WO3 at a loading below 8% (see Page 157, ¶2 and Page 164, ¶2) where crystallite size is less than 126.0 Angstrom (i.e. less than 12.6 nm) (see Page 157, Table 1).  Spamer also suggests that the loading between 3 and 6 % are well dispersed (see Page 1645, ¶3). Spamer also suggests that activity of the catalyst increases up to 6% 
Regarding the loading of the catalytically active compound on 1 to 50% of the surfaces of the support, Spamer discloses catalysts where the loading is at least 1% and less than 50% of the surface (see Figure 7).
Regarding the average crystalline size of less than 2.5 nm of the catalytically active compound, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a catalyst as disclosed by Johnson where the catalyst is amorphous or in any workable or optimum very small crystallite size less than 12 nm including less than 2.5 nm as disclosed by Spamer since the smaller crystallite size yields higher selectivity and dispersion of the catalyst.
Regarding the average radius of particles of the catalytically active compound, Johnson discloses a catalyst comprising a support particle supporting nanoparticles of a catalytically active compound on the surface (see [0035]).  Johnson further discloses a catalyst comprising support particles where the vapor of a catalytically active material is condensed on aerosolized support particles as nanoparticles on the surface of the support particles (see [0035]).  Johnson further discloses the catalyst where the catalysis is deposited as nanoparticles with major dimension of 10 nm or less (see [0014]).  Johnson further discloses that his method 
Regarding Claim 7, Spamer disclose the tungsten loaded as particles or clusters on the surface of the support (see Page 164, Col 1, ¶3 and Col 2, ¶2).
Regarding Claim 8, Spamer discloses a catalyst where a loading of 6% maximizes the activity (see Page 164, ¶5).
Regarding Claim 9, Spamer discloses a catalyst where the tungsten is dispersed on the “surface” of the support particles (see Page 164, ¶3).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spamer and Johnson as applied to Claim 6 and in further view of Popp et al (US 2011/0196184).
As applied to Claim 6, Spamer and Johnson discloses a catalyst comprising a plurality of catalyst support particles comprising silica, a catalytically active compound comprising tungsten deposited as particles on from 1% to 50% of the surface of the support particles, and the catalytically active compound having average crystalline size of less than 2.5 nm and where the average radius of particles is less than 2.5 nm.
Spamer and Johnson do not discloses support particles comprising silica and alumina.
Popp discloses an olefin metathesis catalyst comprising tungsten disposed on a support comprising silica (see [0026]).  Popp discloses the tungsten catalyst impregnated on the support from 1 to 10% by weight (see [0032]).  Popp discloses .

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art namely Johnson, Spamer et al (“The Reduction of Isomerization Activity on a WO3/SiO2 Metathesis Catalyst,” Appl Cata A: General 255 (2003) 153-167) and Popp (US 2011/0196184) do not teach or suggest the catalyst having an X-Ray Diffraction pattern of a single signature peak within a range of 2 theta greater than or equal to 15 degrees to 2 theta less than or equal to 60 degrees.  The Office notes that the difference outlined by the XRD limitation in Claim 11 is in the catalyst composition comprising amorphous support and amorphous tungsten oxide condensed on the support surface by vapor deposition at certain temperature conditions including an exemplary embodiment synthesis of the catalyst is in a furnace temperature of 1250°C for the deposition.  Support for this interpretation can be found in the Specification at [00112].

Johnson does not specifically disclose the catalyst comprising tungsten.  Johnson also does not disclose or suggest an X-Ray Diffraction pattern of a single signature peak within a range of 2 theta greater than or equal to 15 degrees to 2 theta less than or equal to 60 degrees.
Spamer discloses a metathesis catalyst comprising WO3 loaded on a support comprising silica gel (see Page 154, 2.1 Catalyst Preparation).  Spamer further discloses the catalyst comprising very small crystallites or amorphous WO3 (see Page 157, ¶2).  Spamer further discloses the XRD pattern of these catalysts having a single peak within a range of 2 theta where the peak is about 2.8 (see Page 157, Figure 1).
Spamer does not disclose an X-Ray Diffraction pattern of a single signature peak within a range of 2 theta greater than or equal to 15 degrees to 2 theta less than or equal to 60 degrees.  
Popp does not disclose an X-Ray Diffraction pattern of a single signature peak within a range of 2 theta greater than or equal to 15 degrees to 2 theta less than or equal to 60 degrees.  

Popp does not disclose an X-Ray Diffraction pattern of a single signature peak within a range of 2 theta greater than or equal to 15 degrees to 2 theta less than or equal to 60 degrees.  Popp does not disclose the catalyst where the catalytically active compound has an average crystalline size of less than 2.5 nm.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833.  The examiner can normally be reached on Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL FORREST/Examiner, Art Unit 1732                                                                                                                                                                                                        7/3/2021